Case 4:19-cv-04163-BAB Document 32                    Filed 06/02/21 Page 1 of 2 PageID #: 494




                         IN THE UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF ARKANSAS
                                 TEXARKANA DIVISION


JUSTIN FORD                                                                              PLAINTIFF

v.                                     Civil No. 4:19-cv-04163

ROBERT GENTRY; CHRIS WOLCOTT;
and TERRY HERNANDEZ                                                                  DEFENDANTS


                                              ORDER

       Currently before the Court is Plaintiff’s failure to obey a Court order and failure to

prosecute this case. This is a civil rights action filed by Plaintiff pursuant to 42 U.S.C. § 1983.

Plaintiff, Justin Ford, proceeds in this matter pro se and in forma pauperis. (ECF Nos. 1, 3).

       On October 9, 2020, this Court directed Plaintiff to respond to Defendants’ Motion for

Summary Judgment (ECF No. 23) by October 30, 2020. (ECF No. 26). Plaintiff’s response time

was extended twice, ultimately moving the deadline for Plaintiff to respond to the Motion to April

5, 2021. (ECF Nos. 28, 30). Plaintiff did not respond to the Defendants’ Motion.

       On May 5, 2021, the Court directed Plaintiff to show cause why this action should not be

dismissed for failure to obey an order of the Court by May 26, 2021. (ECF No. 31). In the Order,

the Court noted: “[f]ailure to respond to this Order shall result in the dismissal of this action.” Id.

Plaintiff did not respond to the Court’s Order.

       Although pro se pleadings are to be construed liberally, a pro se litigant is not excused

from complying with substantive and procedural law. Burgs v. Sissel, 745 F.2d 526, 528 (8th Cir.

1984). The Federal Rules of Civil Procedure specifically contemplate dismissal of a case on the

grounds that the plaintiff failed to prosecute or failed to comply with orders of the court. Fed. R.

Civ. P. 41(b); Link v. Wabash R.R. Co., 370 U.S. 626, 630–31 (1962) (stating the district court


                                                  1
Case 4:19-cv-04163-BAB Document 32                  Filed 06/02/21 Page 2 of 2 PageID #: 495




possesses the power to dismiss sua sponte under Rule 41(b)). Pursuant to Rule 41(b), a district

court has the power to dismiss an action based on “the plaintiff's failure to comply with any court

order.” Brown v. Frey, 806 F.2d 801, 803–04 (8th Cir. 1986) (emphasis added).

       Plaintiff has failed to obey an order of the Court and has failed to prosecute this case.

Therefore, pursuant to Federal Rule of Civil Procedure 41(b) and Local Rule 5.5(c)(2), Plaintiff’s

Amended Complaint (ECF No. 7) should be, and hereby is, DISMISSED WITHOUT

PREJUDICE.

       IT IS SO ORDERED this 2nd day of June 2021.

                                                            /s/ Barry A. Bryant
                                                            HON. BARRY A. BRYANT
                                                            UNITED STATES MAGISTRATE




                                                2
